Citation Nr: 1823799	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation for primary biliary cirrhosis with Hepatitis A.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to September 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In her substantive appeal, the Veteran requested a hearing before a member of the Board, but in June 2017, she withdrew her hearing request, as well as a pending appeal for an earlier effective date for the grant of service connection for primary biliary cirrhosis with Hepatitis A.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher disability evaluation for her service connected primary biliary cirrhosis with Hepatitis A.

There are no medical records documenting treatment for this condition more recent than July 2013, and the Veteran was last afforded a VA examination of her liver condition in October 2013.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

On remand, the Veteran should be scheduled for a new VA examination of her service connected primary biliary cirrhosis with Hepatitis A.  Additionally, the RO should associate any VA outpatient treatment records with the Veteran's claims folder.  If the Veteran has received medical treatment for her liver condition during the period on appeal from a private physician, she should identify her treatment providers and sign releases authorizing VA to request any relevant records.  

Accordingly, the case is REMANDED for the following action:

1. Associate any VA outpatient treatment records with the Veteran's claims folder.

2. Provide the Veteran with copies of VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and if she returns signed releases, request treatment records from the identified private health care providers.

3. Once this is done, the RO should schedule the Veteran for a VA examination of her primary biliary cirrhosis with Hepatitis A.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

